Citation Nr: 1541895	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-15 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.   Entitlement to service connection for a left knee disability, claimed as arthritis.

2.  Entitlement to service connection for a left foot disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from July 1987 to January 1990.  She had a period of active duty for training (ADT) from March 1988 to July 1988 and a period of active duty from April 1989 to December 1990. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 decision by the VA RO in Waco, Texas.

The case was previously before the Board in July 2012, when it was remanded; additional development is required.  


REMAND

Review of the record does not show that the Veteran has replied to any VA correspondence or otherwise communicated directly with VA since her decision review officer hearing (DRO) in September 2009.  She has failed to report for scheduled Compensation and Pension examinations, including failing to report for a routine future examination.  However, she did communicate with VA adjudication authorities by contacting her Congressional Representative's office in October 2013.  Her Congressman stated that "she never entered an appeal [for the issues stated above].  She is very concerned about who placed the appeal."  The Veteran did perfect an appeal of these issues, and she personally appeared and testified at the aforementioned DRO hearing in September 2009.  Nevertheless, this statement appears to be an attempt to withdraw the remaining issues on appeal, but it does not meet the requirements for 38 C.F.R. § 20.204.  Accordingly clarification from the Veteran is required.  

A December 1990 service department examination report indicates that the Veteran had arthritis of the left knee at that time as does a July 1990 service department physical profile.  A May 2009 letter from the Veteran's VA treating physician states that the Veteran has "arthritis with arthralgia with generalized myalgia in the left and right knee and metarsalgia on her left foot."  However, the VA treatment records and medical problem lists of record only indicate arthralgia with respect to the Veteran's joint pain, not verified diagnoses of arthritis.  A VA x-ray report dated October 2009, after the physician's statement, reveals that the Veteran's left knee was essentially normal without evidence of arthritis.  

All of the diagnoses of arthritis dated before the October 2009 VA x-ray report do not appear to be supported by any x-ray evidence establishing findings to support any such diagnosis.  To the extent that there are notations of arthralgia, myalgia, and metarsalgia, these terms refer to symptoms of joint and muscle pain, not a diagnosis of a medical disability.  "Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Given the inconsistancies noted above, additional examination and opinions are required.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and the representative and ask if she wants to withdraw her current appeal.  Inform her of the requirements to withdraw her appeal under 38 C.F.R. § 20.204.  If the appeal is withdrawn, return the case to the Board for dismissal.  

2.  If the Veteran desires to continue her appeal, schedule the Veteran for a VA orthopedic examination by an appropriate medical professional to determine the nature, extent, and etiology of any current left knee disability and left foot disability that he may have.  The claims folder must be made available to the examiner for review.  A notation to the effect that this review has taken place should be made in the examination report. All indicated tests and studies should be performed.  Specifically, x-ray examination of the Veteran's left knee and left foot must be conducted.  The examiner should comment on the current x-ray reports and indicate if they support diagnoses of arthritis involving the left knee and left foot.  

If a chronic left knee or left foot disability is diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., 50 percent probability or greater, that any currently diagnosed left knee or left foot disability had its clinical onset during the Veteran's active service from April 1989 to December 1990 or a verified period of ACDUTRA or INACDUTRA as noted in the claims file, or is otherwise related to any such service. 

If the Veteran has a chronic left foot disability that did not originate in, and is not otherwise related to, her period of active service from April 1989 to December 1990 or a verified period of ACDUTRA or INACDUTRA, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability was caused or aggravated (permanently worsened beyond normal progression) by an already-diagnosed left knee disability. [If the Veteran has chronic left foot disorder that is aggravated by an already-diagnosed left knee disability, the examiner should quantify the approximate degree of aggravation.]

In answering these questions, the examiner should address the July 1990 permanent physical profile, the December 1990 separation examination, and the May 2009 opinion of Dr. S.M.  Specifically, are the notations of arthritis of the left knee in each of those three records accurate in light of the October 2009 VA x-ray report which showed no arthritis of the left knee.  

A full and complete rationale for all opinions expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Notify the Veteran that it is her responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to her last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Any medical report obtained must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented.

5.  Thereafter, readjudicate the claims of entitlement to service connection for a left knee disability and entitlement to service connection for a left foot disability, to include as secondary to a service-connected disorder.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

